Citation Nr: 1009312	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-21 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of left eye visual acuity.

2. Entitlement to service connection for loss of right eye 
visual acuity.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1955 to December 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from an April 
2004 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim of service connection for loss of 
left eye visual acuity and denied a service connection claim 
for loss of right eye visual acuity.  In July 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims file.  
In September 2007, the case was remanded for additional 
development.

The Board upheld the RO's decision in a November 2008 
decision.  The Veteran appealed that decision to the Court.  
In December 2009, the Court issued an order that vacated the 
November 2008 Board decision and remanded the matters on 
appeal for readjudication consistent with the instructions 
outlined in the December 2009 Joint Motion for Remand (Joint 
Motion) by the parties.  

The appeal is REMANDED to the Cleveland RO.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to his claim.  See 
38 C.F.R. § 3.159 (2009).  Notably, the National Personnel 
Records Center (NPRC) has certified that the Veteran's 
service treatment records (STRs) were destroyed in the 1973 
fire at the NPRC.  In such circumstances, VA has a well-
established heightened duty to assist.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).
At the July 2007 Travel Board hearing, the Veteran testified 
that he was currently being treated at the Cleveland, Ohio VA 
Medical Center (VAMC), Wade Park for some "sort of dry eye 
syndrome and some other diagnosis of eye problems."  He also 
testified that he had never told any of his physicians that 
he had this problem in service; therefore, none of his 
physicians had related his current eye problems to his 
service.  See July 2007 Travel Board transcript, p. 7.  H 
subsequently clarified that apart from presbyopia and 
hypertensive retinopathy, he did not have any other current 
eye diagnoses, and that no physician had ever related either 
disability to his service.  Id. at p. 11.  

The most recent VA treatment records in the claims file are 
from May 2002.  Under 38 C.F.R. § 3.159(c)(2), VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  As the Veteran had 
testified that current (i.e., post-May 2002) VA treatment 
records would not include evidence showing that his current 
eye disabilities were related to his service, such records 
were not sought for association with the claims file.  The 
December 2009 Joint Motion endorsed by the Court, notes that 
the Veteran's claim was denied "in part because there was no 
evidence of loss of visual acuity or loss of vision.  These 
records provide information regarding Appellant' [sic] 
current disability and could reflect whether there is any 
vision loss.  Absent a review of the records it cannot be 
concluded that these treatment records would not be relevant 
to Appellant's claim."  The Board is bound by the Court's 
instructions, as they are the 'law of the case.'  Therefore, 
on remand, updated VA treatment records should be secured for 
association with the record.  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are considered part of the 
record on appeal as they are in VA's constructive possession 
and may have bearing on the Veteran's claim).  

Finally, the Board notes that the evidence of record 
currently includes VA treatment records from 1983 to 1988, 
from 1992 to 1993, and from December 2000 and May 2002.  Such 
records show that the Veteran sought treatment for eye-
related complaints in August 1983, October 1992, February 
1993, December 2000, and May 2002.  [The Veteran has also 
alleged that he sought treatment for his eyes from the VA in 
the 1950s; however, the VAMCs in Birmingham, Alabama; 
Montgomery, Alabama; and in Cleveland, Ohio, have all stated 
that they do not have any records for the Veteran from that 
time period.]  In the July 2009 Appellant's Brief, the 
Veteran's attorney argues that the Veteran has provided lay 
statements that he was treated for swollen eyes in service, 
and that he has complained of and been treated for impaired 
vision in both eyes, swelling, and teary/runny eyes 
continuously since service.  The Veteran has not been 
afforded a VA examination in these matters.  Since these 
matters are being remanded anyway, and as the Board's 
attention has been called to the Veteran's complaints of 
continuous symptomatology, the Veteran should be afforded a 
VA ophthalmologic examination.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for his eyes, records of which are not 
already associated with the claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran.  The RO should specifically 
secure for the record copies of the 
complete record of all VA treatment the 
Veteran has received for eyes at the 
Cleveland, Ohio VAMC since May 2002.

2. 	The RO should then arrange for the 
Veteran to be examined by an 
ophthalmologist to determine the nature 
and etiology of his left and right eye 
disabilities.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be performed.  
Based on a review of the record and 
examination of the Veteran, and giving 
specific attention to the diagnoses/eye 
pathology already of record (e.g., 
glaucoma and hypertensive retinopathy), 
the examiner should provide opinions 
responding to the following:

(a) What eye disability(ies) best 
encapsulates the symptoms and conditions 
of which the Veteran complains?  

(b) What is/are the most likely 
etiology(ies) of the above-noted eye 
disability(ies)?  Is it at least as likely 
as not (50 percent or better probability) 
that the above-diagnosed eye 
disability(ies) is/are related to the 
Veteran's service, to include his alleged 
complaints of swollen eyes therein? 

3. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, and to ensure that all necessary development is 
completed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

